Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 16 September 1804
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



Quincy 16. September 1804.

I hope the head-ache with which you were afflicted at the time when you wrote me your letter—of the 4th: which I have received, did not outlast that day, and that it left you ever since to enjoy good health and Spirits—Mine are at present as good as my situation will permit, and excepting the temporary inconveniences arising from too free a use of fruit, on the ripening of the peaches, have been uninterrupted.
My Mother and brother returned from Atkinson last Tuesday—Since which, the former has been one or two days very unwell, but has again so far recovered as to be about the house.
On Friday, I went into Boston, with my brother, and we dined with Mr: W. Sullivan—But we did not see his Lady—She has been for several weeks at Nahant, with her child, for the benefits of the Sea Bath—I believe however they have little expectation, that it will live to grow up.
At Mr: Sullivan’s we met Mr: Palaeske, who was formerly the Prussian Consul in this Country—You will remember to have seen him at Berlin the Summer before we came home—He lives at Philadelphia, and is here with his wife, the quaker lass, on a tour of Summer travel.
Mr T. C. Amory, and Mr: J. T. Sargent were also at Mr: Sullivan’s, where we saw a handsome miniature picture of Miss Swan, sent from Paris—Very well painted, but by the strangest of all failures, for a french Painter, not so beautiful as the Original—I understand they purpose to return to this Country next Spring, and the report prevails that the affair between Sargent & Miss Swan still subsists, and will be brought to its proper conclusion on her return.
I am sorry, very sorry indeed to learn the calamity which has befallen Mr: Merry—of which I had not heard a word untill the receipt of your letter—The Lady’s situation must indeed be distressing; but she has probably a degree of Spirit and Capacity which will support her under it—For him and his family, it is still fortunate that he is in the service of a Government, which will not impeach him for high crimes and misdemeanors, in losing his Senses.
By a paragraph in the newspapers, it appears that Madame Jerome has actually sailed, or at least made an attempt to sail, for France, without her husband, and under the safe-conduct of Genl: Armstrong—See what the predictions of the world always come to—Thousands of people have foretold that Jerome would go to France without the Princess, and after all we find it end in the Princess’s going to France without Jerome—It appears not fully ascertained, whether she succeeded in getting to the Ship, or whether she did not miss it, as so many other great proposals miss it, by being an hour too late—We shall doubtless soon be informed—The person most to be pitied, if she did not succeed, in her attempt, must, I think, be Armstrong.
Mr: Short is on a visit at Boston, and came out here yesterday morning, with Coll: Humphreys—The latter appears to enjoy himself very well; though discarded from the pomp of Courts and the pageantry of greatness—He has lately collected and published a volume of his miscellaneous works. Not like the oeuvres melées de Madame du Chatelet; his labours are of a different kind. His picture, a very good likeness, flourishes before the title page—His writings are prefaced by numerous commendatory poems and prosings, and his dedications are all to kings or Prince Regent’s to say the least—In this fastidious Country, these things all contribute to sharpen the scalping knifes of criticism; but after all, his poems are some of the best that ever have been written in this Country—The excellency of his character too ought to soften down the temper most inclined to censure; for at least if it be impossible to say of him that  not sweeter, his own Homer sings, there can be no question but the other line  Yet is his life the more endearing song is perfectly applicable to him.
